Citation Nr: 1701045	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-44 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right wrist condition, to include as secondary to service-connected left metacarpal fracture. 

2.  Entitlement to an initial disability rating in excess of 70 percent for adjustment disorder with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from March 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In an April 2015 decision, the Board denied service connection for a right wrist condition, to include as secondary to service-connected left 5th metacarpal fracture.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Partial Remand and vacated the portion of the Board's decision which denied service connection for a right wrist disability and remanded that matter for additional development and readjudication.  

Also, in April 2015, the Board remanded the claims for an increased rating for adjustment disorder with depression and service connection for residuals of left 5th metacarpal fracture, claimed as left hand fracture.  The remand directed the RO to obtain all VA and private treatment records pertaining to adjustment disorder since August 2008.  Pursuant to the remand, VA treatment records were associated with the claims file.  The Board is satisfied that there has been substantial compliance with the April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1999).  

An August 2016 rating decision granted service connection for left hand weakness.  The grant of service connection for a left hand disorder constitutes a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for a right wrist condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the initial rating period, adjustment disorder with depression has been manifested by occupational and social impairment, with deficiencies in most areas and without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for adjustment disorder with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, a November 2008 letter informed the Veteran of the evidence required to substantiate his service connection claim.  The RO did not provide the Veteran with additional notice regarding his claim for a higher initial rating.  However, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The RO issued an SOC in September 2010 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran had VA examinations in April 2009 and July 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted a complete examination which fully addressed the symptoms and manifestations of his disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Furthermore, the Veteran was afforded hearing with a Decision Review Officer in October 2015.  The Decision Review Officer outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initial Rating for Adjustment Disorder with Depression

A June 2009 rating decision granted service connection for adjustment disorder with depression.  A 10 percent rating was assigned from February 2008.  A February 2015 Supplemental Statement of the Case granted a 70 percent rating from February 2008.  

The Veteran's adjustment disorder is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the rating criteria, a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Upon VA examination in April 2009,  the Veteran reported depression, loss of interest, and loss of energy.  The Veteran reported that he was working as a mechanic but planned to attend school to become a dental hygienist.  The Veteran reported that he lived with his girlfriend.  He indicated that he was able to take care of activities of daily living.  He reported that his social activities included going to the movies and going to church.  

Mental status examination showed that the Veteran was neatly groomed and dressed.  He was pleasant and cooperative.  His speech was spontaneous and logical.  There was no flight of ideas or loose associations.  He communicated well.  There were no hallucinations or delusions.  He was not homicidal or suicidal.  With respect to his affect, he had depression, loss of interest and loss of energy.  The depression was described as mild and persistent without remission.  He had mild anxiety with no panic or irritability.  He was oriented times four and alert.  His recent and remote memory was good.  His judgment was good, and his insight was fair.  A GAF score of 60 was assigned.  The examiner noted that the Veteran did not have social impairment.  He was able to be around people and to go out with his girlfriend and socialize.  With regard to occupational functioning, it was noted that the Veteran got along the public and supervisors and was able to handle work stress.  

A VA treatment record dated in June 2013 reflects that a GAF score of 55 was assigned.  

The Veteran had a VA examination in July 2014.  The examiner noted diagnoses of adjustment disorder with depressed mood and alcohol use disorder in early remission.  The Veteran reported that he started consuming alcohol heavily in 2012 due to difficulty adjusting to civilian life.  The examiner indicated that the symptoms attributable to adjustment disorder included depressed mood, sleep issues, and difficulty adjusting to civilian life.  There were no symptoms related to alcohol use disorder, as that condition was in remission.  The Veteran displayed good hygiene and grooming.  The Veteran reported that he was currently employed full-time as a dental assistant.  The examiner opined that the Veteran's adjustment disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

A mental health treatment note dated in February 2015 shows that the Veteran reported he was employed as a dental assistant but was doing poorly.  The Veteran reported that he was considering stopping employment.

The Board concludes that the Veteran's adjustment disorder with depression 
has not approximated the criteria for a 100 percent rating under DC 9411 at any point during the appeal period.  The evidence during that period shows deficiencies in most areas such as work, family relations and mood.  VA examination reports reflect that the Veteran was well-oriented and had good communication and appropriate speech.  He did not have hallucinations or delusions.  The Veteran was noted to be well-oriented, with good communication and appropriate speech.  The Veteran did not have difficulty performing activities of daily living, such as maintenance of personal hygiene.  Thus, the evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  For these reasons, the Board finds that the evidence during the initial rating period does not more nearly approximate total occupational and social impairment.  Accordingly, there is a preponderance of the evidence against the assignment of a rating in excess of 70 percent for adjustment disorder with depression.  In reaching this determination, the Board has considered the benefit of the doubt rule.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1991).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
 
With respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected adjustment disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule for these disabilities shows the rating criteria reasonably describe and contemplate his disability level and symptomatology.  The Veteran's impairment is specifically contemplated under 
§ 4.130 by rating assignments for various levels of occupational and social impairment due to mental disorders.  The Veteran has not described any unusual features associated with service-connected adjustment disorder.

The rating criteria specifically contemplate the occupational and social impairment caused by adjustment disorder with depression.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial disability rating in excess of 70 percent for adjustment disorder with depression is denied.


REMAND

In the Joint Remand, the parties noted that the Veteran served in Iraq and Kuwait.  The parties found that consideration of the claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 was reasonably raised by the record.  VA regulation provides that joint pain may be a sign or symptom of undiagnosed illness.  See 38 § 3.317(b)(5).  

Upon VA examination in April 2009, the Veteran reported right wrist pain.  The Veteran reported that his right wrist condition had its onset in 2006 when he was repairing a military vehicle and a 300-pound plate fell on his wrist.  On examination, there was no deformity, tenderness, or instability of the wrist.  An x-ray of the wrist was negative.  The examiner noted a normal right wrist.  The Veteran did not report for a scheduled January 2015 VA examination.  

In light of the foregoing, the Board finds that an additional VA examination and a medical opinion is needed to address the nature and etiology of any current joint pain to the right wrist. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006);

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination of the right wrist.  The claims file must be provided to and reviewed by the examiner.  The examiner should address the following questions:

a)  Are the Veteran's current reports of joint pain of the right wrist due to a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness?

b) If a chronic disorder of the right wrist is present, is such disorder attributable to a known clinical diagnosis, or is there otherwise a medical explanation for such illness manifesting in joint pain?  If there is a known diagnosis, please state the diagnosis. 

c) For any diagnosed disorder of the right wrist, is it at least as likely as not ( 50 percent or greater probability) that any diagnosed disorder is etiologically related to the Veteran's period of active duty service?

The examiner should provide a detailed rationale for the stated opinions.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  Then, readjudicate the claim to include with consideration of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as mandated by the Court.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


